Citation Nr: 1113175	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  11-00 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from August 1944 to June 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The Veteran does not have, nor has he ever had, lung cancer; he is not service-connected for any other lung disorder.


CONCLUSION OF LAW

The criteria for a compensable rating for lung cancer are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.97, Diagnostic Code 6819 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  

In this case, the Veteran's claim for an increased rating for lung cancer was received in March 2008.  The Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in July 2008.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.

A rating action in October 2008 denied an increased rating for lung cancer, and a timely appeal ensued.  Thereafter, the claim was reviewed and a statement of the case (SOC) was issued in November 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in July 2008 and July 2009.  

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  All relevant VA and private treatment records have been obtained and associated with his claims file.  He has also been provided with a VA medical examination to assess the current state of his service-connected lung cancer.  

Furthermore, the Veteran has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  He has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.

6819
Neoplasms, malignant, any specified part of respiratory system exclusive of skin growths
100
Note:  A rating of 100 percent shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of  § 3.105(e) of this chapter.  If there has been no local recurrence or metastasis, rate on residuals.
38 C.F.R. § 4.97, Diagnostic Code 6819 (2010).

Factual Background and Legal Analysis

Historically, the Board granted service connection for lung cancer in a March 2007 decision.  The medical evidence of record at the time of that decision included the results of a whole body PET imagining study conducted by a private physician in August 2005.  The PET scan showed lesions in the right lower lobe of the Veteran's lung that was suggestive of malignancy by SUV (standard uptake variable) criteria.  Because there was evidence that the Veteran participated in a radiation risk activity during service, the Board granted service connection for lung cancer on a presumptive basis.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. 3.309(d).  

At the time of the March 2007 decision, however, the Board did not have all the pertinent medical evidence before it.  Medical evidence that has been received since March 2007 indicates that the Veteran does not, in fact, have lung cancer.  In August 2005, after an abnormal CT scan and PET scan, the Veteran underwent a bronchoscopy with transbronchial lung biopsies and bronchial brushing of the right lung.  The biopsies and bronchial brushing were negative for malignant cells.  The biopsies showed portions of benign bronchial tissues and lung with anthracosis.  Anthracosis is pneumoconiosis from accumulation of carbon from inhaled smoke or coal dust in the lungs.  See STEDMAN'S MEDICAL DICTIONARY 95 (27th ed. 2000).

In a June 2007 letter, Dr. R.P., a private physician, indicated that the Veteran was negative for carcinoma in August 2005, but that anthracosis was present.  A repeat CT scan in April 2007 also showed small pulmonary nodules up to 5 mm in size, which were thought to be due to benign granulomas or mild simple pneumoconiosis.  It was noted that the Veteran did have shortness of breath when walking up hills, but was able to walk up one flight of stairs or one block on level ground.  The Veteran's occupational history includes approximately 15 years handling and loading coal.  He later worked for Bethlehem Steel Corporation as a combustion engineer.  

The report of the July 2008 VA examination indicates that May 2008 X-rays and CT scan findings were consistent with chronic obstructive pulmonary disease (COPD).  The examiner indicated that there was no evidence of malignancy.  The diagnosis was COPD with decreased peak flow measurement and decreased FEV1/FVC of 71 percent based on pulmonary function tests and radiographic studies.  

A February 2009 CT scan continued to show multiple, probably benign pulmonary nodules, stable from studies dating to April 2007, and no acute changes from May 2008.

In this case, although the Veteran has been service-connected for lung cancer, the medical evidence does not indicate that he actually has or has had lung cancer.  Although the August 2005 PET scan was suggestive of malignancy, further testing (the biopsies and bronchial brushing) was negative for malignancy.   Under these circumstances, VA should sever service connection for lung cancer.  See 38 C.F.R. § 3.105(d) (service connection will be severed where evidence establishes that it is clearly and unmistakably erroneous, to include based on an erroneous diagnosis).  The issue of severance, however, is not before the Board.  Rather, the issue on appeal is whether the Veteran is entitled to a compensable rating for lung cancer, which clearly he is not.  The Veteran is not entitled to receive a compensable rating for a disease he does not actually have nor has he ever had. 

The Board notes that the Veteran has been diagnosed with other respiratory disabilities, including COPD.  The RO, however, has specifically denied service connection for COPD and that issue is not before the Board.    

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d. 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

A compensable rating for lung cancer is denied.


____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


